Hornblower, C. J.
I concur in the foregoing opinion, and im clear upon the last point. The statute intended to give a jarty supposing himself aggrieved, fifteen days to file a caveat *372against recording the return. He has all that time to deliberate upon the matter, and if he files his caveat on the fast of the fifteen days, he has until the next succeeding term, to apply for the appointment of freeholders, notwithstanding the court may have been in session the day osr which the caveat was filed. I am also clear, that the proceedings ought to be sent back to the Common Pleas, to be proceeded in according to law : that is, by appoint-, ing freeholders.. The statute in this respect, is directory to the-court, and if the application is made to them properly, and in season, they cannot defeat the road, or the review of it by freeholders, by neglecting to make the appointment when applied for. If they cannot now make the appointment, this court must either set aside the return of the surveyors, although their proceeding» have been correct, or affirm the road, without affording the caveator, tlfc benefit of a review by freeholders. The court of comunión Pleas cannot produce either of these results, by refusing or neglecting to appoint freeholders, when by law, they ought to have made the appointment. The statute interposes no difficulty on this point: the freeholders are fo make their return to the next codrt, succeeding that in which they were appointed; not the court at which the application for their appointment was-made. Elm. Dig. 474, Sect. 7.
1'orb, White and Dayton, Justices, concurred.

Proceedings remanded,